DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10-11, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 2021/0014764; hereinafter Zhang).
Regarding claim 1 Zhang discloses a method performed by a terminal in a wireless communication system (paragraph 0006), the method comprising:
performing, with a target base station, a random access procedure for a dual active protocol stack (DAPS) handover (paragraph 0050; the UE performs handover with DAPS, and needs to continue data transmission/reception with the source cell when performing random access with the target cell) based on a first message configuring a data radio bearer (DRB) as a DAPS bearer (paragraphs 0049, 0051-0056; the UE reconfigures/modifies the PDCP entities for all the DRBs established with the target cell);
identifying whether a packet data convergence protocol (PDCP) status report is triggered for the DRB (paragraph 0048; PDCP status report is triggered); and
transmitting, to the target base station, a second message including the PDCP status report, in case that the PDCP status report is triggered for the DRB (paragraph 0048; the PDCP status report is sent to the target cell).
Regarding claim 5 Zhang discloses the method of claim 1, wherein the first message is received from a source base station (paragraph 0064; command received from source cell).
Regarding claim 6 Zhang discloses a method performed by a base station in a wireless communication system (paragraph 0006), the method comprising:
performing, with a terminal, a random access procedure for a dual active protocol stack (DAPS) handover (paragraph 0050; the UE performs handover with DAPS, and needs to continue data transmission/reception with the source cell when performing random access with the target cell) based on a first message configuring a data radio bearer (DRB) as a DAPS bearer (paragraphs 0049, 0051-0056; the UE reconfigures/modifies the PDCP entities for all the DRBs established with the target cell); and
receiving, from the terminal, a second message including a packet data convergence protocol (PDCP) status report, in case that the PDCP status report is triggered for the DRB (paragraph 0048; PDCP status report is triggered and sent to a target cell).
Regarding claim 10 Zhang discloses the method of claim 6, wherein the first message is transmitted to a source base station for the DAPS handover (paragraph 0064; command received from source cell).
Regarding claim 11 Zhang discloses a terminal in a wireless communication system (fig. 1), the terminal comprising:
a transceiver configured to transmit and receive a signal (fig. 1, UE transceiver 163); and a controller (fig. 1, processor 162) configured to:
perform, with a target base station, a random access procedure for a dual active protocol stack (DAPS) handover (paragraph 0050; the UE performs handover with DAPS, and needs to continue data transmission/reception with the source cell when performing random access with the target cell) based on a first message configuring a data radio bearer (DRB) as a DAPS bearer (paragraphs 0049, 0051-0056; the UE reconfigures/modifies the PDCP entities for all the DRBs established with the target cell), identify whether a packet data convergence protocol (PDCP) status report is triggered for the DRB (paragraph 0048; PDCP status report is triggered), and transmit, to the target base station, a second message including the PDCP status report, in case that the PDCP status report is triggered for the DRB (paragraph 0048; the PDCP status report is sent to the target cell).
Regarding claim 15 Zhang discloses the terminal of claim 11, wherein the first message is received from a source base station (paragraph 0064; command received from source cell).
Regarding claim 16 Zhang discloses a base station in a wireless communication system (fig. 1), the base station comprising:
a transceiver configured to transmit and receive a signal (fig. 1, transceiver 153); and a controller (fig. 1, processor 152) configured to:
perform, with a terminal, a random access procedure for a dual active protocol stack (DAPS) handover (paragraph 0050; the UE performs handover with DAPS, and needs to continue data transmission/reception with the source cell when performing random access with the target cell) based on a first message configuring a data radio bearer (DRB) as a DAPS bearer (paragraphs 0049, 0051-0056; the UE reconfigures/modifies the PDCP entities for all the DRBs established with the target cell), and receive, from the terminal, a second message including a packet data convergence protocol (PDCP) status report, in case that the PDCP status report is triggered for the DRB (paragraph 0048; the PDCP status report is triggered and sent to the target cell).
Regarding claim 20 Zhang discloses the base station of claim 16, wherein the first message is transmitted to a source base station for the DAPS handover (paragraph 0064; command received from source cell).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 7-9, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jung et al. (US Patent Application Publication 2020/0314714; hereinafter Jung).
Regarding claim 2 Zhang discloses the method of claim 1. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is triggered for at least one of acknowledged mode (AM) DRB or unacknowledged mode (UM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a medium access control (MAC) entity associated with the target base station indicates a successful completion of the random access procedure to an upper layer and the upper layer requests an uplink data switching to a PDCP entity (paragraphs 0136-0140; switch triggered for completed RACH). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 3 Zhang discloses the method of claim 1. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is triggered for acknowledged mode (AM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a third message configuring the terminal to release a connection with a source base station is received from the target base station and an upper layer reconfigures a PDCP entity to release a DAPS for the DRB based on the third message (paragraphs 0210-0221; source release based on daps-SourceRelease IE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 4 Zhang discloses the method of claim 1. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the first message further includes information configuring the terminal to transmit the PDCP status report for the DRB (paragraph 0145; the reporting is optionally configured on a per DRB basis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 7 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is received for at least one of acknowledged mode (AM) DRB or unacknowledged mode (UM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that the random access procedure is successfully completed (paragraphs 0136-0140; switch triggered for completed RACH). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 8 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is received for acknowledged mode (AM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a third message configuring the terminal to release a connection with a source base station is transmitted to the terminal (paragraphs 0210-0221; source release based on daps-SourceRelease IE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 9 Zhang discloses the method of claim 6. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the first message further includes information configuring the terminal to transmit the PDCP status report for the DRB (paragraph 0145; the reporting is optionally configured on a per DRB basis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 12 Zhang discloses the terminal of claim 11. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is triggered for at least one of acknowledged mode (AM) DRB or unacknowledged mode (UM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a medium access control (MAC) entity associated with the target base station indicates a successful completion of the random access procedure to an upper layer and the upper layer requests an uplink data switching to a PDCP entity (paragraphs 0136-0140; switch triggered for completed RACH). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 13 Zhang discloses the terminal of claim 11. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is triggered for acknowledged mode (AM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a third message configuring the terminal to release a connection with a source base station is received from the target base station and an upper layer reconfigures a PDCP entity to release a DAPS for the DRB based on the third message (paragraphs 0210-0221; source release based on daps-SourceRelease IE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 14 Zhang discloses the terminal of claim 11. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the first message further includes information configuring the terminal to transmit the PDCP status report for the DRB (paragraph 0145; the reporting is optionally configured on a per DRB basis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 17 Zhang discloses the base station of claim 16. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is received for at least one of acknowledged mode (AM) DRB or unacknowledged mode (UM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that the random access procedure is successfully completed (paragraphs 0136-0140; switch triggered for completed RACH). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 18 Zhang discloses the base station of claim 16. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the PDCP status report is received for acknowledged mode (AM) DRB (paragraph 0141, 0145; status report triggered for AM bearers), in case that a third message configuring the terminal to release a connection with a source base station is transmitted to the terminal (paragraphs 0210-0221; source release based on daps-SourceRelease IE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).
Regarding claim 19 Zhang discloses the base station of claim 16. Zhang fails to explicitly disclose, but Jung in the same field of endeavor related to DAPS handover, discloses wherein the first message further includes information configuring the terminal to transmit the PDCP status report for the DRB (paragraph 0145; the reporting is optionally configured on a per DRB basis). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings of Jung, in order to increase mobility performance (paragraph 0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2022/0159530 to Kim et al. – which discloses the UE evaluates the one or more mobility execution conditions to execute conditional mobility. When at least one of the one or more candidate target cells meets at least one of the one or more mobility execution conditions, the UE tries to access to a corresponding target cell (e.g., performing random access procedure with the corresponding target cell). The UE may start the HO validity timer.
US PG PUB 2021/0014924 to Zheng et al. – that teaches a packet data convergence protocol (PDCP) entity of a receiver device receives, from a radio link control (RLC) entity of the receiver device, a plurality of RLC data packets received from a transmitter device over an RLC unacknowledged mode (UM) data radio bearer (DRB) or RLC transparent mode (TM) DRB.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466